Title: To Thomas Jefferson from George Helmbold, 12 [i.e. 11] May 1801
From: Helmbold, George
To: Jefferson, Thomas


               
                  Honoured Sir,
                  Philadelphia, May 12. [i.e. 11] 1801.
               
               I once more intrude myself upon your notice and beg your attention to an object worthy of a mind like yours.
               Mr. G. Stuart the celebrated Portrait Painter has by a strange fatality of circumstances involved himself and nine children in a situation the most distressing that can be conceived—His houshold furniture, little specimens of genius exhibited by his son, nay, even the last bed has been attached by the Sheriff and will in all human probability be sold this very day. I made several efforts on the 10th inst and have persevered in my exertions to this moment, to obtain a sum by donations, but am sorry I must state to you such is the depraved state of the taste for the fine Arts even at this enlightened period, that in the populous city of Philadelphia not even the sum of 600 Dollars could be raised, no nor one tenth part of that sum to relieve a man of Mr. Stuarts genius for the most pressing exigencies.
               To you sir, as an acknowledged patron of genius I appeal in behalf of Mr. Stuart, and I assure it is done without his knowledge. I would not have troubled you, already incessantly surrounded by the affairs of State, with a perusal of these few lines had it been in my power to have even obtained the money upon credit.—If your excellency should think proper to consider the case of Mr. Stuart, and grant him relief, you will please to address him at Germantown, to be left at No 72. Race-Street Philad.
               With the greatest respect I remain your humble Sevt.
               
                  
                     G. Helmbold
                  
               
               
                  PS. Should you write to Mr. Stuart, if it is not too much trouble, I would request a letter advising me of it.
               
               
                  G. H—
               
            